ORDER DENYING TSSI’S MOTION TO DISMISS

(Doc. No. 230)
ALEXANDER L. PASKAY, Bankruptcy Judge.
THIS CASE came on for hearing on January 15, 2005 to consider the Motion to Dismiss filed by Tower Square Securities, Inc. (TSSI) pursuant to Bankruptcy Rules 7012 and 7009 which incorporate into the Bankruptcy Code Fed.R.Civ.P. 12(b)(6) and 9(b). TSSI moves to dismiss the Amended Complaint filed by 21st Century Satellite Communications, Inc. and 21st Century Satellite Communications, Inc., Liquidating Trust (Plaintiffs) in which Plaintiffs allege fraud on the part of the Defendants. For the reasons stated orally and in open court, the motion should be denied.
Accordingly, it is
ORDERED, ADJUDGED and DECREED that the Motion to Dismiss (Doc. No. 230) be, and is hereby, denied without prejudice. The Defendants shall have thirty (30) days from the date of this order to file an answer to the Amended Complaint. If an answer is filed, the matter shall be set for pre-trial conference.